DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Amendment filed on 24 February 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-20 as presented in the Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter at issue is the recitation of the “KPI index” in each of independent claims 1 and 11. Claims 2-10 and 12-20 each depend from one of claims 1 and 11, and are, therefore, also rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2005/0216324 A1 to Maithell et al. (“Maithell”) in view of U.S. Pat. App. Pub. No. 2016/0307145 A1 to Banerjee et al. (“Banerjee”), and further in view of U.S. Pat. No. 10,317,870 B1 to Burnett et al. (“Burnett”).
Regarding claim 1, Maithell teaches the following limitations:
“A computer-implemented method of assigning resources to facilitate executing a task, the method comprising” steps listed below. Maithell teaches, in para. [0034], “FIG. 1 illustrates a conventional computer system 1 suitable for supporting the operation of the method of the present invention. The conventional computer system 1 typically comprises: a processing unit 3; a memory storage device 4; an input device 5; a display device 7; and a program module 8.” Maithell teaches, in para. [0037], “FIG. 2 is a flow chart illustrating the steps in the scheduling method 10 that may be implemented by the computer system 1 illustrated in FIG. 1. This method 10 comprises the steps of defining the project tasks 11, defining the resources 15, defining the global costs 17, the project costs 19, defining the search strategy 21, defining the risks 23, defining the business goal or business goals 25, constructing an optimized schedule 27, tracking the project progress 29 and updating the schedule 31.”
“By a processor coupled to a memory with computer code instructions stored thereon,” performing steps listed below. Maithell teaches, in para. [0035], “The processing unit 3 can be any processing unit that is typically known in the art with the capacity to run the program and is operatively connected to the memory storage device 4 such as a local hard-disk, etc. The input device 5 can be any 
“Filtering available resources for executing the task based on at least one criterion, to produce a set of selected resources.” Maithell teaches, in para. [0051], “Referring to FIG. 4 illustrated are the steps involved in defining the resources 15. Defining the resources 15 comprise a number of steps in no specific order: defining the resources necessary for each task identified 211; optionally identifying and defining any alternative resources 213; specifying the time required to complete each task with each of the resources and combinations of resources and any alternative resources 215; identifying and defining the costs associated with each resource 217; specifying the minimum and maximum quantity of each resource available 219; creating the resource calendar 221; and creating a global calendar for a group of resources 223.” Maithell also teaches, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling. Additionally, the resources could be identified and defined 211 in the format of skills or operations to compete the task.” The identification of resources for completing tasks based on skills in Maithell reads on the claimed “filtering,” the skills in Maithell read on the claimed “at least one 
“Receiving, from a user, a specification of at least one key performance indicator (KPI).” Maithell teaches, in para. [0074], “Next, the business goals and operational goals of a schedule are defined 25. A business goal can be either a business objective or a business constraint and an operational goal can be either an operational objective or an operational constraint. An objective is a variable for the schedule for which the present invention will attempt to find an optimized schedule where this value of that variable is the ‘best’ (minimum or maximum) for the optimized schedule in relation to all of the other schedules.” Maithell teaches, in para. [0075], “In one example, the schedule can be constructed to optimize a business goal where the goal is at least one business objective. This business objective will be the metric by which the schedule is optimized. This business objective can be anything that it is desirable to maximize or minimize in a schedule and can be given a measurable value. Business objectives can include: a minimization of total cost; a maximization of total sales value of the production; a maximization of total profit; maximization of customer satisfaction or other business objectives.” Maithell teaches, in para. [0078], “Additionally, if a first business objective and second objective are defined and/or any additional number of objectives, the user can assign a weight to each of the first business objective, the second objective and any additional objectives, which can bias the searching towards the more heavily weighted objectives.” The receiving of business objectives with assigned weights from the user, in Maithell, reads on the claimed “receiving, from a user, a specification of at least one key performance indicator (KPI),” wherein the business objective in Maithell reads on the claimed “key performance indicator (KPI).”
“Generating a KPI index based on one or both of (i) the at least one criterion and (ii) the specification of at least on KPI.” See the passages of Maithell from the immediately preceding bullet point. The establishing of multiple user-weighted business objectives, in Maithell, reads on the claimed “generating a KPI index based on” “(ii) the specification of at least one KPI.”
“For each of the selected resources,” “calculate, based on the KPI index, an impact value associated with assignment of the respective selected resource for execution of the task, the impact value quantitatively indicates a schedule impact of assigning the respective selected resource.” Maithell teaches, in para. [0017], “identifying and defining, for each of the tasks, a first resource able to complete the task and for each first resource defining the time to complete the task using the first resource, any costs associated with the first resource and any additional information associated with the first resource; identifying and defining, for at least one of the tasks, a second resource capable of completing the at least one of the tasks and for the second resource defining the time to complete the at least one of the tasks using the second resource, any costs associated with the second resource and any additional information associated with the second resource; defining at least one goal; generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules.” Maithell teaches, in its claim 1, “determining an optimization score for each alternative schedule based on the at least one business goal.” Consideration of the first resource and the second resource in Maithell reads on the claimed “for each of the selected resources.” Determining values and/or optimization scores associated with using the first 
Comparing “each of the selected resources according to the calculated impact values.” Maithell teaches, in para. [0017], “generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules and determining the schedule with the best value for the at least one goal in the set of schedules.” Maithell teaches, in its claim 1, “determining an optimization score for each alternative schedule based on the at least one business goal; and determining the alternate schedule with the best optimization score, being the optimized schedule.” The determining of the schedule with the best value or best optimization score in Maithell is a form of comparing, the first resource and the second resource in Maithell read on the claimed “selected resources,” and the values and optimization scores in Maithell read on the claimed “calculated impact values.” Where alternative schedules are generated based on the use of alternative resources, a score for a schedule also is a score for the resource used to generate the schedule.
“Generating an optimized schedule for the task based on the highest” “selected resource associated with the task, such that the optimized schedule is accomplished using a selected resource that causes minimized impact to the optimized schedule.” Maithell teaches, in para. [0017], “generating a set of schedules containing at least one schedule, the set of schedules being feasible and each schedule comprising the set of tasks which comprises the at least one task associated with either the first resource or the second resource; calculating the value of the at least one goal for each schedule in the set of schedules and determining the schedule with the best value for the at least one goal in the set of schedules; and returning the schedule with the best value of the at least one goal.” Maithell teaches, in para. [0021], “the present invention allows the definition of additional information, such as cost information or sales revenues earned that allows the schedule to be optimized for a business objective directly, such as maximum sales, maximum profit or minimum total cost.” Maithell teaches, in its claim 1, “determining an optimization score for each alternative schedule based on the at least one business goal; and determining the alternate schedule with the best optimization score, being the optimized schedule.” The determining of the schedule with the best value and/or the schedule with the best optimization score in Maithell reads on the claimed “generating an optimized schedule for the task.” The determining of the best schedule from among others in Maithell reads on the claimed “based on the highest” “selected resource associated with the task,” wherein alternative schedules can be based on alternative resources in Maithell. The selection of the schedule associated with one of the first resource and the second resource in Maithell reads on the claimed “such that the optimized schedule is accomplished using a selected resource.” The optimizing based on the resource that results in minimum total 
Banerjee teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Maithell:
The claimed “calculate” involves “running a set of simulations to calculate.” Banerjee teaches, in para. [0005], “According to an embodiment of the invention, a method for evaluating project schedules on a computer system identifies one or more tasks and determines a set of deterministic task durations for them. The method determines an initial schedule for completing the tasks based on the deterministic task durations and based on one or more resources. The method 
The comparing of “each of the selected resources” involves “ranking each of the selected resources.” Maithell teaches, in its claim 9, “allowing a user to choose from a range of alternate schedules with different optimization scores and returning an optimized schedule based on the user's selection.” Banerjee teaches, in para. [0047], “where multiple initial schedules are simulated, simulator 130 may rank the simulated initial schedules based on one or more factors including, without limitation: duration (for example, a shorter scheduler may be preferable to a longer one); cost (a given schedule may use more resources and incur more costs than another schedule; or it may use fewer but costlier resources than another schedule); reliability; conformity of probabilistic durations to deterministic durations; and other factors.” The ranking of alternative schedules taught in Banerjee, when applied to Maithell’s teaching of generating alternative schedules based on the selection of alternative resources, reads on the claimed “ranking each of the selected resources.”
The “highest” “selected resource” includes the “highest ranked selected resource.” See the immediately preceding bullet point regarding the rankings taught by Banerjee being applied to the teachings of Maithell. The resource 
Banerjee teaches, in its abstract, evaluating project schedules on a computer system, similar to the claimed invention and to Maithell. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scheduling, comparing, and optimizing processes of Maithell to include the simulating and ranking of alternative schedules generated based on alternative resources of Banerjee, so that project migration managers may use embodiments of the invention to quickly evaluate and compare costs across multiple migration scenarios having different process and resource alternatives without actually implementing them, and assists them in making statistically robust plans that respect time and cost or other considerations important to a project, as taught by Banerjee (see para. [0015]).
Burnett teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Maithell and Banerjee:
“Communicating with at least one of the selected resources, through a network interface, to program the at least one of the selected resources to operate based on the optimized schedule.” As noted above, the combination of Maithell and Banerjee teaches the claimed “selected resources” and the claimed “optimized schedule.” Maithell teaches, in its claim 15, “partially executing the at least one project in accordance with the optimized schedule,” which reads on the claimed “operate based on the optimized schedule.” Burnett teaches, in col. 4, l. 66 to col. 5, l. 4, “assembly tasks 120 may be performed by manufacturing system 100 without needing people 126. For example, robotic arms, crawlers, computer-controlled riveting machines, and other types of equipment may operate without needing directions from people 126 to manufacture product 104.” Burnett teaches, in col. 17, ll. 19-22, “communications unit 1210 is a network interface 
Burnett teaches, in col. 1, ll. 9 and 10, managing the manufacturing of products, similar to the claimed invention and to the combination of Maithell and Banerjee. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have implemented the optimized schedule taught by the combination of Maithell and Banerjee, through direct control of resources as taught by Burnett, for harnessing efficiency gains stemming from automating tasks, as taught by Burnett (see col. 5, ll. 1-4).
Regarding claim 2, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the at least one criterion is at least one of: capabilities and availability required for the task.” Maithell teaches, in its abstract, “in addition to using information about the set of tasks, any information about constraints about the tasks, the available resources, the time to complete the tasks, all costs and any additional information in relation to the available resources.” Maithell teaches, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, services, office space or any other item that is required for scheduling. Additionally, the resources could be identified and defined 211 in the format of skills or operations to compete the task.” Maithell also teaches, in para. [0056], “identify and specify the quantities of 
Regarding claim 3, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the selected resources are measured according to at least one key performance indicator (KPI), such that the impact value is calculated as a value of the KPI.” Maithell teaches, in para. [0074], that “the business goals and operational goals of a schedule are defined 25. A business goal can be either a business objective or a business constraint and an operational goal can be either an operational objective or an operational constraint. An objective is a variable for the schedule for which the present invention will attempt to find an optimized schedule where this value of that variable is the ‘best’ (minimum or maximum) for the optimized schedule in relation to all of the other schedules. A constraint is a variable for the schedule for which an upper value, lower value or exact value of the variable in the schedule that a schedule must meet in order for it to be considered a feasible schedule.” Maithell teaches, in para. [0075], “the schedule can be constructed to optimize a business goal where the goal is at least one business objective. This business objective will be the metric by which the schedule is optimized. This business objective can be anything that it is desirable to maximize or minimize in a schedule and can be given a measurable value. Business objectives can include: a minimization of total cost; a maximization of total sales value of the production; a maximization of total profit; maximization of customer satisfaction or other business objectives.” Maithell teaches, in para. [0082], “’Optimization’ is 
Regarding claim 4, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 3, wherein the at least one KPI includes: duration impact on the schedule, cost impact on the schedule, quality impact on the schedule, and risk impact on the schedule.” Maithell teaches, in para. [0069], “identifying and defining the risks related to the project 23 and using these defined risks to alter the schedule timing in accordance with any of the well known present practices such as the Monte Carlo method.” Maithell also teaches, in para. [0075], “the schedule can be constructed to optimize a business goal where the goal is at least one business objective. This business objective will be the metric by which the schedule is optimized. This business objective can be anything that it is desirable to maximize or minimize in a schedule and can be given a measurable value. Business objectives can include: a minimization of total cost; a maximization of total sales value of the production; a maximization of total profit; maximization of customer satisfaction or other business objectives.” Maithell teaches, in para. [0064], “identify and define all the project costs 19. The 
Regarding claim 5, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 3, wherein the ranking orders the selected resources according to the calculated KPI value associated with assignment of each respective selected resource.” As explained in the rejection of claims 1 and 3, Maithell teaches the claimed “selected resources,” “KPI value,” and “assignment” of resources through the creation of schedules. Banerjee teaches, in para. [0047], that “where multiple initial schedules are simulated, simulator 130 may rank the simulated initial schedules based on one or more factors including, without limitation: duration (for example, a shorter scheduler may be preferable to a longer one); cost (a given schedule may use more resources and incur more costs than another schedule; or it may use fewer but costlier resources than another schedule); reliability; conformity of probabilistic durations to deterministic durations; and other factors.” The ranking based on duration and/or cost in Banerjee reads on the claimed “ranking orders” “according to the calculated KPI.” 
Regarding claim 6, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating an optimized schedule further comprises receiving user input via a user interface, to select: (i) the at least one criterion and (ii) one or more of the ranked selected resources.” Maithell teaches, in para. [0034], “FIG. 1 illustrates a conventional computer system 1 suitable for supporting the operation of the method of the present invention. The conventional computer system 1 typically comprises: a processing unit 3; a memory storage device 4; an input device 5; a display device 7; and a program module 8.” Maithell teaches, in para. [0035], “The processing unit 3 can be any processing unit that is typically known in the art with the capacity to run the program and is operatively connected to the memory storage device 4 such as a local hard-disk, etc. The input device 5 can be any suitable device suitable for inputting data into the computer system 1, such as a keyboard, mouse or data port such as a network connection and is coupled to the processing unit 3 and operative to allow the processing unit 3 to receive information from the input device 5. The display device 7 can be any suitable device coupled to the processing unit 3 and operative for displaying data. The program module 8 is stored in the memory storage device 4 and operative to provide instructions to processing unit 3 and the processing unit 3 responsive to the instructions of the program module 8.” Maithell teaches, in para. [0052], “For each task identified in step 11, the resources required to complete the task must be identified and defined 211. These resources can include: people, equipment available, 
Regarding claim 7, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the selected resources include at least one of: people, equipment, computer processing, and computer memory.” Maithell 
Regarding claim 8, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the ranking of the selected resources is performed in real-time by retrieving the at least one criterion and a unit impact for the selected resources from at least one index in a database.” As explained in the rejection of claim 1 above, Maithell teaches elements reading on the claimed “criterion,” “unit impact,” and “selected resources.” Banerjee teaches elements reading on the claimed “ranking.” Maithell also teaches, in para. [0059], “If the method is implemented using a typical computer system such as the computer system 1 illustrated in FIG. 1, the resources necessary to complete each task, the time to complete the task using each resource, any costs associated with each resource and any additional information associated with the resource would be defined by inputting this information into the processing unit 3 using the input device 5 and the processing unit 3 could then store the information as data in the memory storage device 4.” Maithell teaches, in para. [0147], “Referring again to 
Regarding claim 9, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating of the schedule comprises automatically programming at least one of: a calendar application, manufacturing execution system (MES), and an Internet of Things (IoT) computing device.” Maithell teaches, in para. [0057], “Next create the resource calendar 221 This step 221, involves creating a resource calendar for each resource identified 
Regarding claim 10, the combination of Maithell, Banerjee, and Burnett teaches the following limitations:
“The method of claim 1, wherein the generating of the optimized schedule causes transferring or configuring a subset of the selected resources at a physical site or on a physical device.” Maithell teaches, in para. [0002], “Some industries and organizations that rely heavily on scheduling are: the construction industry, large or small organizations involved in completing different projects for customers, the manufacturing industry, the airline industry in their scheduling of flights and other operations, the space industry, especially in their allocation of satellites to specific orbits, running a cafeteria or hospital, and the military.” Implementation of schedules in Maithell, for scheduling flights to destinations from departure locations, reads on the claimed “transferring or configuring a subset of the selected resources at a physical site.”


Response to Arguments
The applicant’s arguments, on pp. 7 and 8 of the Amendment, regarding the 35 USC 103 rejection of claims 1-20 in view of the combination of Maithell, Banerjee, and Burnett, have been fully considered, but are unpersuasive. For example, regarding the “key performance indicator (KPI)” and “KPI index” limitations of claim 1, the applicant argues that “Maithell does not teach or suggest such input from a user as a component of the determination of the impact of a resource on the execution of a task,” and that “Maithell does not teach or suggest affording a user to input a preference for any one parameter over another.” The examiner finds the argument unpersuasive at least because Maithell teaches, in para. [0078], “if a first business objective and second objective are defined and/or any additional number of objectives, the user can assign a weight to each of the first business objective, the second objective and any additional objectives.” The receiving of user-weighted business objectives in Maithell reads on the claimed “receiving, from a user, a specification of at least one key performance indicator (KPI),” and generating the user-weighted business objectives reads on the claimed “generating a KPI index based on” “(ii) the specification of at least one KPI” of claim 1. The applicant also argues, with respect to the “running a set of simulations” limitation of claim 1, that “Maithell, on the other hand, teaches a different methodology” involving search spaces instead of simulating. The applicant also argues that the combination of Maithell, Banerjee, and Burnett does not meet the claim limitations. The examiner finds these arguments unpersuasive. Maithell does not appear to teach against running simulations as part of its schedule optimization processes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2018/0189897 A1 to Zhang et al. describes a system and method for scheduling at least one event includes a component module arranged to receive component data regarding a plurality of possible operation decisions, a modelling module arranged to utilise the plurality of operation decisions to construct a Petri net model to simulate a real world system, a scheduling module arranged to utilise the Petri net and variable data regarding the plurality of operation decisions to determine a schedule of events that is feasible subject to a set of predetermined constraints, and an operation module arranged to provide the schedule of events to at least one external device (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624